Per Curiam.

The record in this case is very unsatisfactory, but summing up the proofs taken in connection with the pleadings, which are in writing, the result seems to be that neither party recognized the writing, which was put in evidence, as embodying a genuine and enforceable agreement between them. Rejecting this, there was evidence before the court that the plaintiff rendered to the defendant the service for which he sues, and that the defendant agreed to pay him therefor the amount which he has recovered in this action. The defense that has been interposed, charging the plaintiff with fraud in the matter, does not seem to be sustained by the proofs; at all events, it presented a simple question of fact, which has been determined by the court below adversely to the defendant.
We see no sufficient reason for reversing the judgment.
Present: Beekman, P. J.; Giegerich and O’Gorman, JJ.
Judgment affirmed, with costs.